Citation Nr: 0939372	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, claimed as secondary to a service-connected right foot 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to October 1968.  Service in Vietnam is 
indicated by the evidence of record.  

This appeal arose from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the Veteran presented testimony at a personal 
hearing in San Antonio, Texas which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.  

In December 2008, the Board remanded this issue for further 
development.  
This was accomplished, and in August 2009 the VA Appeals 
Management Center issued a supplemental statement of the case 
(SSOC) which continued to deny the claim.  The Veteran's 
claims folder has been returned to the Board.  

Issues not on appeal

The Veteran's appeal originally encompassed six issues.  In 
December 2008, the board denied service connection for 
bilateral hearing loss, a left foot disability, left eardrum 
rupture and hypertension.  Those issues have therefore been 
resolved.

In December 2008, the Board remanded a sixth issue, service 
connection for post-traumatic stress disorder (PTSD).  
Following additional development, a rating decision in June 
2009 granted service connection for PTSD and assigned an 
initial 10 percent rating.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.  Thus, that 
matter has also been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection).  

Accordingly, the only issue remaining for appellate 
consideration concerns service connection for right knee 
arthritis, claimed as secondary to a service-connected right 
foot disability.  


FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not support a conclusion that the Veteran's currently 
diagnosed right knee arthritis is secondary to his service-
connected right foot plantar fasciitis.


CONCLUSION OF LAW

Service connection for arthritis of the right knee, claimed 
as secondary to a service-connected right foot disability, is 
not warranted.  38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
arthritis of the right knee, which he claims is secondary to 
his service-connected right foot disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

Stegall concerns

As was alluded to in the Introduction, in December 2008 the 
Board remanded this issue.  The Board's remand instructions 
called for the agency of original jurisdiction (AOJ) to 
secure a medical opinion concerning the relationship, if any, 
between the Veteran's right knee disability and his service-
connected plantar fasciitis.  The AOJ was then to 
readjudicate the claim.  

In April 2009, a medical opinion was obtained.  The claim was 
readjudicated in the August 2009 SSOC.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009) [reasonable doubt to be resolved in veteran's 
favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The Board observes that a letter was 
sent to the Veteran in May 2004 which was specifically 
intended to address the requirements of the VCAA.  The letter 
from the RO provided the Veteran with notice of the evidence 
and information to support a claim for service connection on 
the basis of direct service incurrence.  Moreover, the remand 
portion of the Board's December 2008 decision specifically 
notified the Veteran that, in order to establish service 
connection for a claimed disability on a secondary basis, 
there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Therefore, the Veteran has received the notice 
required by the VCAA.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In the May 2004 
VCAA letter, the Veteran was informed that VA was responsible 
for obtaining "[r]elevant records held by any Federal 
agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
Veteran that VA would assist him by providing a medical 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
The May 2004 letter notified the Veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (Emphasis as in original).  The letter 
advised the Veteran to "[s]end us any medical records you 
have.  If you want us to obtain them for you, please complete 
and return the attached VA Form 21-4142, Authorization and 
Consent to Release Information, to authorize release of 
information from any doctors and/or hospitals concerning any 
treatment you received."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The May 
2004 letter instructed that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. 
§ 3.159 was revised, effective as of May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]
  
Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided with Dingess notice in a separate 
letter dated in March 2006.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the Veteran's right knee 
arthritis.  In other words, any lack of advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  Element (2) is met, 
in light of the RO's grant of service connection for right 
foot plantar fasciitis in a January 2008 rating decision.  
The Veteran's claim of entitlement to secondary service 
connection hinges on element (3), connection between the 
claimed condition and the service-connected disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The Veteran was provided a VA examination in April 2009, the 
report of which indicates that the examiner performed 
appropriate tests and rendered appropriate diagnoses and 
opinions.  The Veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
provided testimony at an August 2008 Travel Board hearing, as 
was noted in the Introduction.  Accordingly, the Board will 
proceed to a decision on the merits as to the issues on 
appeal.  

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran contends that he currently has right knee 
arthritis which is secondary to his service-connected right 
foot plantar fasciitis.  

Initial matter

This case has been adjudicated on the basis of secondary 
service connection only.   
It appears that the Veteran does not seek service connection 
on a direct basis.
The Board's analysis will therefore be directed to the matter 
of secondary service connection.



Discussion

Wallin element (1), existence of a current disability, is 
met.  The Veteran has been diagnosed with right knee 
arthritis since 2003.  The diagnosis of right knee 
osteoarthritis/degenerative joint disease was more recently 
confirmed in an April 2009 VA medical examination and on MRI 
imaging in April 2005.  

Service connection for right foot plantar fasciitis has been 
established by the evidence of record.   Wallin element (2) 
is also met.  

Wallin element (3), medical nexus, is not met.  The only 
medical nexus opinion of record is that of the April 2009 VA 
medical examiner.  That opinion states that "the [Veteran] 
has mild to moderate plantar fasciitis (which has not 
required injections or surgical treatment), and this would 
not cause him to develop arthritis in his right knee.  The 
Veteran has degenerative changes in his right knee which are 
consistent with his age of 62."  The examiner also indicated 
that the right foot plantar fasciitis did not permanently 
aggravate the right knee osteoarthritis.  

The VA examiner's opinion appears to be congruent with the 
other evidence of record.  The Veteran was born in 1947 and 
is 62 years of age.  There is no evidence of foot surgery, or 
of significant foot problems such as altered gait.  

There are no other competent medical nexus opinions of 
record.  The Veteran has been accorded ample opportunity to 
present medical evidence in support of his claim; he has 
failed to do so.  That is, he has presented no medical 
evidence which indicates or suggests that the right knee 
disability is related to his service-connected plantar 
fasciitis.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].
  
To the extent that the Veteran himself believes that a 
connection exists between the right foot disability and his 
current right knee problems, it is now well established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the Veteran are not competent medical evidence and 
do not serve to establish a medical nexus.  

Thus, element (3) is not met, and the Veteran's claim fails 
on that basis.  

In conclusion, for the above-discussed reasons, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
right knee arthritis.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for arthritis of the right knee, claimed 
as secondary to a service-connected right foot disability, is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


